 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   ATKIN WINNER & SHERROD
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@awslawyers.com
 6   lmiller@awslawyers.com

 7   Attorneys for Geico Advantage Insurance Company

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
     BETSY LINDSEY-ESPANIOLA,                             CASE NO.: 2:18-cv-01850-MMD-PAL
11   individually,

12   Plaintiff(s),                                        ORDER RE: JOINT INTERIM
                                                          STATUS REPORT REQUEST TO
13   v.                                                   SET DATE FOR THE FILING OF
14   GEICO ADVANTAGE INSURANCE                            THE JOINT PRETRIAL ORDER
     COMPANY; DOE INDIVIDUALS 1-20,
15   inclusive; and ROE CORPORATIONS 1-
     20, inclusive,
16
     Defendant(s).
17

18
             Pursuant to LR 26-3, the Parties in the above-captioned matter submit this Joint Interim
19
     Status Report.
20
             Time Necessary for Trial:      The Parties believe trial will take 5-7 days.
21
             Trial Dates: The deadline for the Joint Pretrial Order is July 29, 2019, unless dispositive
22
     motions are filed, and then this deadline will be suspended until after the decisions on the
23
     dispositive motions. At this time, it is likely that dispositive motions will be filed. Therefore, the
24
     parties are available to commence trial on any of the following dates:
25
          1. September 30, 2019
26
          2. October 14, 2019
27
          3. October 21, 2019
28

                                                  Page 1 of 2
 1          Through counsel, the parties certify that during the Fed. R. Civ. P. 26(f) conference on

 2   December 11, 2018, the parties considered consent to trial by magistrate judge under 28 U.S.C.

 3   §636(c) and Fed. R. Civ. P. 73, the use of the Short Trial Program (General Order 2013-01), and

 4   the use of alternative dispute resolution, including mediation, arbitration, and early neutral

 5   evaluation. The parties are participating in alternative dispute resolution on April 23, 2019.

 6   Dated this 28th day March, 2019.              Dated this 28th day March, 2019.

 7

 8
      DIMOPOULOS INJURY LAW                             ATKIN WINNER & SHERROD
 9

10
      /s/ Garnet E. Beal                                /s/ Lara L. Miller
11    Garnet E. Beal                                    Thomas E. Winner
      Nevada Bar No. 12693                              Nevada Bar No. 5168
12    6830 South Rainbow Blvd., Suite 200               Lara L. Miller
      Las Vegas, Nevada 89118                           Nevada Bar No. 12618
13    Attorneys for Plaintiff                           1117 South Rancho Drive
                                                        Las Vegas, Nevada 89102
14                                                      Attorneys for Defendant

15

16

17

18
                                                        IT IS SO ORDERED.
19

20             DATED: May 15, 2019

21                                                      Miranda M. Du,
                                                        United States District Judge
22

23

24

25

26
27

28

                                                 Page 2 of 2
